Exhibit 10.2
AMENDED AND RESTATED
SEVERANCE AGREEMENT
     THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”), dated as
of                      ___, 2008 is made and entered by and between Brush
Engineered Materials Inc., an Ohio corporation (the “Company”), and
                                  (the “Executive”).
WITNESSETH:
     WHEREAS, the American Jobs Creation Act of 2004, P.L. 108-357 (the “AJCA”)
added a new Section 409A to the Internal Revenue Code of 1986, as amended (the
“Code”), which significantly changed the Federal tax law applicable to “amounts
deferred” under nonqualified deferred compensation plans after December 31,
2004; and
     WHEREAS, pursuant to the AJCA, the Secretary of the Treasury and the
Internal Revenue Service has issued proposed and final regulations and other
guidance with respect to the provisions of new Section 409A of the Code and will
issue additional guidance with respect to Section 409A of the Code
(collectively, the “AJCA Guidance”); and
     WHEREAS, the Company and the Executive desire for this Agreement to take
into account the AJCA Guidance issued to date and to amend and supersede the
Severance Agreement, dated                      ___, 200_, between the Company
and the Executive and any other Severance Agreements entered into prior to the
date hereof;
     NOW, THEREFORE, the Company and the Executive agree as follows:
     1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
     (a) “Affiliate” means with respect to any Person, any holder of more than
10% of the outstanding shares or equity interests of such Person or any other
Person which directly or indirectly controls, is controlled by or is under
common control with such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the “controlled” Person,
whether through ownership of voting securities, by contract or otherwise.
     (b) “Base Pay” means the Executive’s annual base salary rate as in effect
from time to time.
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cause” means that, prior to any termination of Executive’s employment
by the Company or any Affiliate of the Company, the Executive shall have:

 



--------------------------------------------------------------------------------



 



     (i) been convicted of a criminal violation involving fraud, embezzlement,
theft or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the Company
or any Affiliate of the Company;
     (ii) committed intentional wrongful damage to property of the Company or
any Affiliate of the Company;
     (iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Affiliate of the Company; or
     (iv) intentionally engaged in any activity in violation of Section 6;
and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the Board then in office at
a meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.
     (e) “Change in Control” means
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of voting securities
of the Company where such acquisition causes such Person to own (X) 20% or more
of the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”) without the approval of the Incumbent
Board as defined in (ii) below or (Y) 35% or more of the Outstanding Voting
Securities of the Company with the approval of the Incumbent Board; provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not be deemed to result in a Change of Control: (A) any acquisition
directly from the Company that is approved by the Incumbent Board (as defined in
subsection (ii), below), (B) any acquisition by the Company or a subsidiary of
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (D) any

2



--------------------------------------------------------------------------------



 



acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Company or any subsidiary of the Company control a
greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Company or any subsidiary of the Company that are participating
in the MBO; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 20% or 35%, as the case
may be, as a result of a transaction described in clause (A) or (B) above, and
such Person subsequently acquires beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20% or 35% or more, as the case may
be, of the Outstanding Company Voting Securities; and provided, further, that if
at least a majority of the members of the Incumbent Board determines in good
faith that a Person has acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
20% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or
     (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
     (iii) the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan

3



--------------------------------------------------------------------------------



 



(or related trust) of the Company, the Company or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly (X) 20% or
more, if such Business Combination is approved by the Incumbent Board or (Y) 35%
or more, if such Business Combination is not approved by the Incumbent Board, of
the combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
     (iv) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company except pursuant to a Business Combination
described in clauses (A), (B) and (C) of subsection (iii), above.
     (f) “Change in Control Severance Period” means the period of time
commencing on the date of the first occurrence of a Change in Control and
continuing until the earlier of (i) the third anniversary of the occurrence of
the Change in Control, or (ii) the Executive’s death; provided, however, that
commencing on each anniversary of the Change in Control, the Change in Control
Severance Period will automatically be extended for an additional year unless,
not later than 90 calendar days prior to such anniversary date, either the
Company or the Executive shall have given written notice to the other that the
Change in Control Severance Period is not to be so extended.
     (g) “Employee Benefits” means the perquisites, benefits and service credit
for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or an Affiliate of the Company),
disability, salary continuation, expense reimbursement and other employee
benefit policies, plans, programs or arrangements.
     (h) “Gross Misconduct” means that prior to any termination of the
Executive’s employment by the Company or any Affiliate of the Company, the
Executive shall have been found to have engaged in willful gross misconduct in
the performance of his duties to the Company or any Affiliate of the Company,
which continues after written notice thereof and a reasonable opportunity to
cure is given to the Executive, as determined by the Company or any Affiliate of
the Company in its sole discretion.
     (i) “Incentive Pay” means the annual bonus, incentive or other payment of
compensation under the Management Performance Compensation Plan or, if such
Management Performance Compensation Plan is no longer in effect, the annual
bonus, incentive or other payment of compensation in addition to Base Pay, made
or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement

4



--------------------------------------------------------------------------------



 



(whether or not funded) of the Company or an Affiliate of the Company, or any
successor thereto.
     (j) “Involuntary Termination” means the termination of the Executive’s
employment with the Company or an Affiliate of the Company under circumstances
where the Executive is entitled to receive the benefits provided by Section 4(b)
of this Agreement.
     (k) “LTIP” means the incentive compensation, in addition to Base Pay and
Incentive Pay, earned in regard to services rendered in any year or other period
pursuant to any incentive, performance or similar agreement, policy, plan,
program or arrangement (whether or not funded) of the Company or an Affiliate of
the Company, or any successor thereto, including, without limitation, (i) the
earnout of restricted performance shares that vest upon achievement of specified
performance goals, (ii) the payout of performance shares or (iii) the payout of
incentive compensation under the Long Term Cash Incentive Plan.
     (l) “Retirement Plans” means the benefit plans (including the defined
contribution plans and defined benefit plans) of the Company that are intended
to be qualified under Section 401(a) of the Code if the Executive was a
participant in such Retirement Plan on the date of the occurrence of the Change
in Control or Involuntary Termination, as applicable.
     (m) “Special Severance Term” means the period commencing as of the date
hereof and expiring on the close of business on December 31, 20___; provided,
however, that (i) commencing on January 1, 20___ and each January 1 thereafter,
the Special Severance Term of this Agreement will automatically be extended for
an additional year unless, not later than September 30 of the immediately
preceding year, the Company or the Executive shall have given notice that it or
the Executive, as the case may be, does not wish to have the Special Severance
Term extended.
     (n) “Subsidiary” means an entity in which the Company directly or
indirectly beneficially owns 50% or more of the Outstanding Company Voting
Securities.
     (o) “Termination Date” means the date on which the Executive’s employment
is terminated (the effective date of which shall be the date of termination, or
such other date that may be specified by the Executive if the termination is
pursuant to Section 2(b), Section 2(c) or Section 3(b)), provided that in each
case such date constitutes a “separation from service,” as defined for purposes
of Section 409A of the Code.
     2. Termination Following a Change in Control.
     (a) In the event of the occurrence of a Change in Control during the
Special Severance Term, the Executive’s employment may be terminated by the
Company or an Affiliate of the Company during the Change in Control Severance
Period and the Executive shall be entitled to the benefits provided by Section
4(a) unless such termination is the result of the occurrence of one or more of
the following events:
     (i) The Executive’s death;

5



--------------------------------------------------------------------------------



 



     (ii) If the Executive becomes permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or
     (iii) Cause.
     (b) In the event of the occurrence of a Change in Control during the
Special Severance Term, if (but only if) the Board determines that this Section
2(b) shall be operative following such Change in Control, the Executive may
terminate employment with the Company and any Affiliate of the Company during
the Change in Control Severance Period with the right to severance compensation
as provided in Section 4(a) upon the occurrence of one or more of the following
events (regardless of whether any other reason, other than Cause as hereinabove
provided, for such termination exists or has occurred, including without
limitation other employment):
     (i) Failure to elect or reelect or otherwise to maintain the Executive in
the office or the position, or a substantially equivalent or better office or
position, of or with the Company and/or an Affiliate of the Company (or any
successor thereto by operation of law or otherwise), as the case may be, which
the Executive held immediately prior to a Change in Control, or the removal of
the Executive as a Director of the Company and/or an Affiliate of the Company
(or any successor thereto) if the Executive shall have been a Director of the
Company and/or an Affiliate of the Company immediately prior to the Change in
Control;
     (ii) (A) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position with the Company and any Affiliate of the Company which the Executive
held immediately prior to the Change in Control, (B) a reduction in the
aggregate of the Executive’s Base Pay and Incentive Pay received from the
Company and any Affiliate of the Company, or (C) the termination or denial of
the Executive’s rights to Employee Benefits or a reduction in the scope or value
thereof, any of which is not remedied by the Company within 10 calendar days
after receipt by the Company of written notice from the Executive of such
change, reduction or termination, as the case may be;
     (iii) The liquidation, dissolution, merger, consolidation or reorganization
of the Company or the transfer of all or substantially all of its business
and/or assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 9(a);
     (iv) The Company relocates its principal executive offices (if such offices
are the principal location of Executive’s work), or requires the Executive to
have his principal location of work changed, to any location that, in either
case, is in excess of 50 miles from the location thereof immediately prior to
the Change in Control, or requires the Executive to travel away from his office
in the course of discharging his responsibilities or duties hereunder at least
20% more (in terms of aggregate days in any

6



--------------------------------------------------------------------------------



 



calendar year or in any calendar quarter when annualized for purposes of
comparison to any prior year) than was required of Executive in any of the three
full years immediately prior to the Change in Control without, in either case,
his prior written consent; or
     (v) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto which
is not remedied by the Company within 10 calendar days after receipt by the
Company of written notice from the Executive of such breach.
     (c) Notwithstanding anything contained in this Agreement to the contrary,
in the event of a Change in Control during the Special Severance Term, the
Executive may terminate employment with the Company and any Affiliate of the
Company for any reason, or without reason, during the 30-day period immediately
following the first anniversary of the first occurrence of a Change in Control
with the right to severance compensation as provided in Section 4(a).
     (d) A termination by the Company pursuant to Section 2(a) or by the
Executive pursuant to Section 2(b) or Section 2(c) will not affect any rights
that the Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company or an Affiliate of the Company providing Employee
Benefits (except as provided in Section 4(a) and Annex A), which rights shall be
governed by the terms thereof.
     (e) Unless otherwise expressly provided by the applicable plan, program or
agreement, after the occurrence of a Change in Control during the Special
Severance Term, the Company shall pay in cash to the Executive a lump sum amount
equal to the value of any annual bonus (including, without limitation,
incentive-based annual cash bonuses and performance units, but not including any
equity-based compensation or compensation provided under a qualified plan)
earned or accrued with respect to the Executive’s service during the performance
period or periods that includes the date on which the Change in Control
occurred, disregarding any applicable vesting requirements; provided that such
amount shall be calculated at the plan target or payout rate, but prorated to
base payment only on the portion of the Executive’s service that had elapsed
during the applicable performance period. Such payment shall take into account
service rendered through the payment date and shall be made within five business
days after the Termination Date (the “Payment Date”).
     (f) Applicable Provisions if Excise Tax Applies.
     (i) Certain Additional Payments by the Company. The provisions of this
Section 2(f)(i) shall be operative for a period of five (5) years commencing on
the date first written above.

  (A)   In the event that it is determined (as hereafter provided) that any
payment (other than the Gross-Up Payments provided for in this Section 2(f)(i)
and Annex C) or distribution by the Company or any of its Affiliates to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any

7



--------------------------------------------------------------------------------



 



      other agreement, policy, plan, program or arrangement, including without
limitation any stock option, performance share, performance unit, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being considered
“contingent on a change in ownership or control” of the Company, within the
meaning of Section 280G of the Code (or any successor provision thereto) or to
any similar tax imposed by state or local law, or any interest or penalties with
respect to such tax (such tax or taxes, together with any such interest and
penalties, being hereafter collectively referred to as the “Excise Tax”), then
the Executive will be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”); provided, however, that no Gross-Up
Payment will be made with respect to the Excise Tax, if any, attributable to
(A) any incentive stock option, as defined by Section 422 of the Code (“ISO”)
granted prior to the execution of this Agreement, or (B) any stock appreciation
or similar right, whether or not limited, granted in tandem with any ISO
described in clause (A). The Gross-Up Payment will be in an amount such that,
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment. For purposes of determining the
amount of the Gross-Up Payment, the Executive will be considered to pay
(x) federal income taxes at the highest rate in effect in the year in which the
Gross-Up Payment will be made and (y) state and local income taxes at the
highest rate in effect in the state or locality in which the Gross-Up Payment
would be subject to state or local tax, net of the maximum reduction in federal
income tax that could be obtained from deduction of such state and local taxes.
    (B)   The obligations set forth in Section 2(f)(i) will be subject to the
procedural provisions described in Annex C.     (C)   Notwithstanding anything
in this Agreement to the contrary, the obligation to make the additional
payments set forth in this Section 2(f)(i) and the procedural provisions
described in Annex C shall expire and terminate on the fifth anniversary of
                     ___, 20___ (the “Sunset Date”).

     (ii) Limitation on Payments and Benefits. The provisions of this Section
2(f)(ii) shall be operative after the Sunset Date. If any amount or benefit to
be paid or provided under Section 4(a) of this Agreement would be an “Excess
Parachute Payment,”

8



--------------------------------------------------------------------------------



 



within the meaning of Section 280G of the Code (or any successor provision
thereto), but for the application of this sentence, then the payments and
benefits to be paid or provided under Section 4(a) of this Agreement shall be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction shall
be made only if and to the extent that such reduction would result in an
increase in the aggregate payments and benefits to be provided, determined on an
after-tax basis (taking into account the Excise Tax). The determination of
whether any reduction in such payments or benefits to be provided under Section
4(a) of this Agreement or otherwise is required pursuant to the preceding
sentence shall be made at the expense of the Company, if requested by the
Executive or the Company, by the Company’s independent accountants. The fact
that the Executive’s right to payments or benefits may be reduced by reason of
the limitations contained in this Section 2(f)(ii) shall not of itself limit or
otherwise affect any other rights of the Executive other than pursuant to
Section 4(a) of this Agreement. In the event that any payment or benefit
intended to be provided under Section 4(a) of this Agreement or otherwise is
required to be reduced pursuant to this Section 2(f)(ii), the Company shall
reduce the Executive’s payments and/or benefits, to the extent required, in the
following order: (i) the lump sum payment described in Paragraph (1) of Annex A;
(ii) the lump sum payment described in Section 2(e) of this Agreement; (iii) the
lump sum payment described in Paragraph (2) of Annex A; (iv) the lump sum
payment described in Paragraph (4) of Annex A; (v) the lump sum payment
described in Paragraph (6) of Annex A; (vi) the lump sum payment described in
Paragraph (7) of Annex A; (vii) the lump sum payment described in Paragraph
(8) of Annex A; (viii) the benefits described in Paragraph (9) of Annex A;
(ix) the benefits described in Paragraph (3) of Annex A; and (x) the accelerated
vesting of equity awards described in Paragraph (5) of Annex A.
     (g) Legal Fees and Expenses.
     (i) It is the intent of the Company that the Executive not be required to
incur legal fees and the related expenses associated with the interpretation,
enforcement or defense of the Executive’s right to the payment of benefits
provided by Section 4(a) of this Agreement by litigation or otherwise because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Executive thereunder. Accordingly, if it should
appear to the Executive that the Company has failed to comply with any of its
obligations with respect to the payment of benefits provided by Section 4(a) of
this Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare the Executive’s right to the payment of
benefits provided by Section 4(a) this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive by Section 4(a) of this Agreement, the Company irrevocably
authorizes the Executive from time to time to retain counsel of Executive’s
choice, at the expense of the Company as hereafter provided, to advise and
represent the Executive in connection with any such interpretation, enforcement
or defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
Director, officer, stockholder or other person affiliated with the Company, in
any

9



--------------------------------------------------------------------------------



 



jurisdiction. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to the
Executive’s entering into an attorney-client relationship with such counsel, and
in that connection the Company and the Executive agree that a confidential
relationship shall exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all attorneys’ and related fees and expenses incurred by the Executive
in connection with any of the foregoing. Such payments shall be made no later
than December 31 of the year following the year in the which the Executive
incurs the expenses, provided that in no event will the amount of expenses
eligible for reimbursement in one year affect the amount of expenses to be
reimbursed, or in-kind benefits to be provided, in any other taxable year.
     (ii) Without limiting the obligations of the Company pursuant to
Section 2(g)(i) hereof, in the event a Change in Control occurs during the
Special Severance Term, the performance of the Company’s obligations under
Section 2 and Section 4(a) of this Agreement, including, without limitation,
this Section 2(g), shall be secured by amounts deposited or to be deposited in
trust pursuant to certain trust agreements to which the Company shall be a party
providing that the benefits to be provided hereunder and the fees and expenses
of counsel selected from time to time by the Executive pursuant to
Section 2(g)(i) shall be paid, or reimbursed to the Executive if paid by the
Executive, either in accordance with the terms of such trust agreements, or, if
not so provided, on a regular, periodic basis upon presentation by the Executive
to the trustee of a statement or statements prepared by such counsel in
accordance with its customary practices. Any failure by the Company to satisfy
any of its obligations under this Section 2(g)(ii) shall not limit the rights of
the Executive hereunder. Subject to the foregoing, the Executive shall have the
status of a general unsecured creditor of the Company and shall have no right
to, or security interest in, any assets of the Company or any Affiliate of the
Company. Notwithstanding anything contained in this Agreement to the contrary,
in no event shall any amount be transferred to a trust described in this
Section 2(g)(ii) if, pursuant to Section 409A(b)(3)(A) of the Code, such amount
would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.
     (iii) In no event shall this Section 2(g) of this Agreement apply to any
interpretation, enforcement or defense of the Executive’s right to the payment
of benefits provided by Section 4(b) of this Agreement by litigation or
otherwise.
     3. Involuntary Termination
     (a) In the event that the Executive’s employment terminates other than
during the Change in Control Severance Period, the Executive shall be entitled
to the benefits provided by Section 4(b) unless such termination is the result
of the occurrence of one or more of the following events:
     (i) The Executive’s death;

10



--------------------------------------------------------------------------------



 



     (ii) If the Executive becomes permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
his Termination Date;
     (iii) A termination of Executive’s employment by the Company or any
Affiliate of the Company for Cause;
     (iv) A termination of Executive’s employment by the Company or any
Affiliate of the Company for Gross Misconduct; or
     (v) A termination of Executive’s employment by the Executive for any reason
other than as provided in Section 3(b) below.
     (b) Notwithstanding the foregoing, the Executive may elect to terminate his
employment with the Company or any Affiliate of the Company with the right to
severance compensation as provided in Section 4(b) upon the occurrence of one or
more of the following events (regardless of whether any other reason, other than
Cause or Gross Misconduct as hereinabove provided, for such termination exists
or has occurred, including without limitation other employment) (i) a reduction
of the Executive’s Base Pay without the Executive’s consent or (ii) a reduction
in the percentage level of the objective component of the Executive’s Incentive
Pay or LTIP opportunity without the Executive’s consent; provided, however, that
(A) such a reduction in Base Pay, Incentive Pay and/or LTIP opportunity is not
part of a general reduction in executive officer compensation opportunity and
(B) the Executive’s right to severance compensation shall cease to exist for
such an event unless he terminates his employment with the Company or any
Affiliate of the Company prior to the close of business on the sixtieth (60th)
day following the later of its occurrence or the Executive’s knowledge thereof.
     (c) A termination by the Company pursuant to Section 3(a) or by the
Executive pursuant to Section 3(b) will not affect any rights that the Executive
may have pursuant to any agreement, policy, plan, program or arrangement of the
Company or an Affiliate of the Company providing Employee Benefits (except as
provided in Section 4(b) and Annex B), which rights shall be governed by the
terms thereof.
     4. Severance Compensation.
     (a) If, following the occurrence of a Change in Control during the Special
Severance Term, the Company or an Affiliate of the Company terminates the
Executive’s employment during the Change in Control Severance Period other than
pursuant to Section 2(a)(i), 2(a)(ii) or 2(a)(iii), or if the Executive
terminates his employment pursuant to Section 2(b) (if Section 2(b) is
operative) or Section 2(c), the Company (subject to Section 4(e)) will pay to
the Executive the lump sum payment amounts described in Annex A on the Payment
Date and will continue to provide to the Executive the benefits described in
Annex A for the periods described therein.
     (b) If the Company or an Affiliate of the Company terminates the
Executive’s employment other than during the Change in Control Severance Period
and other than pursuant to Section 3(a)(i), 3(a)(ii), 3(a)(iii) or 3(a)(iv), or
if the Executive terminates his employment pursuant to Section 3(b), the Company
(subject to Section 4(e)) will pay to the Executive the lump sum payment amounts
described in Annex B on the Payment Date (or such other date as

11



--------------------------------------------------------------------------------



 



specified in Annex B) and will continue to provide to the Executive the benefits
described in Annex B for the periods described therein. In no event shall the
Executive be entitled to the amounts described in Annex A and Annex B, and there
shall be no other duplication of benefits payable pursuant to this Agreement.
     (c) Without limiting the rights of the Executive at law or in equity, if
the Company fails to make any payment or provide any benefit required to be made
or provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal, plus 4%. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.
     (d) Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 2(g), 6, 7 and 11 will survive any termination or expiration of this
Agreement.
     (e) Notwithstanding the foregoing provisions of this Section 4, Annex A,
Annex B, and Annex C, if the Executive is a “specified employee,” determined
pursuant to procedures adopted by the Company in compliance with Section 409A of
the Code, on his Termination Date, amounts that would otherwise be payable
pursuant to this Agreement during the six-month period immediately following the
Executive’s Termination Date (the “Delayed Payments”) and benefits that would
otherwise be provided pursuant to this Agreement (except for the benefits
described in Paragraph 9 of Annex A and Paragraph 8 of Annex B) (the “Delayed
Benefits”) during the six-month period immediately following the Executive’s
Termination Date (such period, the “Delay Period”) will instead be paid or made
available on the earlier of (i) the first business day of the seventh month
after Executive’s Termination Date, or (ii) the Executive’s death (the
applicable date, the “Permissible Payment Date”). The Company shall pay interest
on the Delayed Payments and the value of the Delayed Benefits at the rate
specified in Section 4(c).
     (f) Each payment to be made to the Executive under the provisions of this
Section 4, Annex A, Annex B, or Annex C shall be considered to be a separate
payment and not one of a series of payments for purposes of Section 409A of the
Code. Further, coverages provided during one taxable year shall not affect the
degree to which coverages will be provided in any other taxable year.

12



--------------------------------------------------------------------------------



 



     5. No Mitigation Obligation. The Company hereby acknowledges that it will
be difficult and may be impossible for the Executive to find reasonably
comparable employment following the Termination Date. Accordingly, the payment
of the severance compensation by the Company to the Executive in accordance with
the terms of this Agreement is hereby acknowledged by the Company to be
reasonable, and the Executive will not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise,
nor will any profits, income, earnings or other benefits from any source
whatsoever create any mitigation, offset, reduction or any other obligation on
the part of the Executive hereunder or otherwise, except as expressly provided
in the last sentence of Paragraph 3(a) set forth on Annex A and Annex B.
     6. Competitive Activity; Confidentiality; Nonsolicitation.
     (a) Acknowledgements and Agreements. The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties to the Company during
the term of his employment, the Executive will be brought into frequent contact,
either in person, by telephone or through the mails, with existing and potential
customers of the Company throughout the United States. The Executive also agrees
that trade secrets and confidential information of the Company, more fully
described in Section 6(j) of this Agreement, gained by the Executive during the
Executive’s association with the Company, have been developed by the Company
through substantial expenditures of time, effort and money and constitute
valuable and unique property of the Company. The Executive further understands
and agrees that the foregoing makes it necessary for the protection of the
business of the Company that the Executive not compete with the Company during
the term of his employment and not compete with the Company for a reasonable
period thereafter, as further provided in the following subsections.
     (b) Covenants During the Term. During the term of the Executive’s
employment and prior to the Termination Date, the Executive will not compete
with the Company anywhere within the United States. In accordance with this
restriction, but without limiting its terms, during the term of the Executive’s
employment, the Executive will not:
     (i) enter into or engage in any business which competes with the business
of the Company;
     (ii) solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business that competes
with, the business of the Company;
     (iii) divert, entice or otherwise take away any customers, business,
patronage or orders of the Company or attempt to do so; or
     (iv) promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Company.
     (c) Covenants Following Termination. For a period of (i) two (2) years
following an Involuntary Termination or (ii) one (1) year following the
Termination Date for any other reason,

13



--------------------------------------------------------------------------------



 



if the Executive has received or is receiving benefits under this Agreement, the
Executive will not:

  (A)   enter into or engage in any business which competes with the Company’s
business within the Restricted Territory (as defined in Section 6(g));     (B)  
solicit customers, business, patronage or orders for, or sell, any products and
services in competition with, or for any business, wherever located, that
competes with, the Company’s business within the Restricted Territory;     (C)  
divert, entice or otherwise take away any customers, business, patronage or
orders of the Company within the Restricted Territory, or attempt to do so; or  
  (D)   promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the Restricted Territory.

     (d) Indirect Competition. For the purposes of Sections 6(b) and 6(c),
inclusive, but without limitation thereof, the Executive will be in violation
thereof if the Executive engages in any or all of the activities set forth
therein directly as an individual on the Executive’s own account, or indirectly
as a partner, joint venturer, employee, agent, salesperson, consultant, officer
and/or director of any firm, association, partnership, corporation or other
entity, or as a stockholder of any corporation in which the Executive or the
Executive’s spouse, child or parent owns, directly or indirectly, individually
or in the aggregate, more than five percent (5%) of the outstanding stock.
     (e) The Company. For the purposes of this Section 6, the Company shall
include any and all direct and indirect subsidiary, parent, affiliated, or
related companies of the Company for which the Executive worked or had
responsibility at the time of termination of the Executive’s employment and at
any time during the two (2) year period prior to such termination.
     (f) The Company’s Business. For the purposes of Sections 6(b), 6(c), 6(k)
and 6(l), inclusive, the Company’s business is defined to be the manufacture,
marketing and sale of high performance engineered materials serving global
telecommunications, computer, automotive electronics, industrial components and
optical media markets, as further described in any and all manufacturing,
marketing and sales manuals and materials of the Company as the same may be
altered, amended, supplemented or otherwise changed from time to time, or of any
other products or services substantially similar to or readily substitutable for
any such described products and services.
     (g) Restricted Territory. For the purposes of Section 6(c), the Restricted
Territory shall be defined as and limited to:

14



--------------------------------------------------------------------------------



 



     (i) the geographic area(s) within a one hundred (100) mile radius of any
and all Company location(s) in, to, or for which the Executive worked, to which
the Executive was assigned or had any responsibility (either direct or
supervisory) at the time of termination of the Executive’s employment and at any
time during the two (2) year period prior to such termination; and
     (ii) all of the specific customer accounts, whether within or outside of
the geographic area described in (i) above, with which the Executive had any
contact or for which the Executive had any responsibility (either direct or
supervisory) at the time of termination of the Executive’s employment and at any
time during the two (2) year period prior to such termination.
     (h) Extension. If it shall be judicially determined that the Executive has
violated any of the Executive’s obligations under Section 6(c), then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.
     (i) Non-Solicitation. The Executive will not directly or indirectly at any
time solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parent, or its other subsidiary, affiliated or related companies to terminate
their employment, representation or other association with the Company and/or
its parent or its other subsidiary, affiliated or related companies.
     (j) Further Covenants.
     (i) The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing the Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, including without limitation as to when or how the Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing and servicing
methods and business techniques, training, service and business manuals,
promotional materials, training courses and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information and other business
information. The Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the Executive’s mind or memory and whether compiled by
the Company, and/or the Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during the Executive’s employment with the
Company (except in the course of performing the Executive’s duties and
obligations to the Company) or after the termination of the

15



--------------------------------------------------------------------------------



 



Executive’s employment shall constitute a misappropriation of the Company’s
trade secrets.
     (ii) The Executive agrees that upon termination of the Executive’s
employment with the Company, for any reason, the Executive shall return to the
Company, in good condition, all property of the Company, including without
limitation, the originals and all copies of any materials which contain,
reflect, summarize, describe, analyze or refer or relate to any items of
information listed in Section 6(j)(i) of this Agreement. In the event that such
items are not so returned, the Company will have the right to charge the
Executive for all reasonable damages, costs, attorneys’ fees and other expenses
incurred in searching for, taking, removing and/or recovering such property.
     (k) Discoveries and Inventions; Work Made for Hire.
     (i) The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ, whether in the course of the Executive’s
employment with the use of the Company’s time, material or facilities or that is
in any way within or related to the existing or contemplated scope of the
Company’s business. Any discovery, invention or improvement relating to any
subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within one (1) year following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or facilities.
Upon request by the Company with respect to any such discoveries, inventions or
improvements, the Executive will execute and deliver to the Company, at any time
during or after the Executive’s employment, all appropriate documents for use in
applying for, obtaining and maintaining such domestic and foreign patents as the
Company may desire, and all proper assignments therefor, when so requested, at
the expense of the Company, but without further or additional consideration.
     (ii) The Executive acknowledges that, to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices , e.g., “(creation date) Brush Engineered
Materials Inc., All Rights Reserved,” and will be in condition to be registered
or otherwise placed in compliance with registration or other statutory
requirements throughout the world.

16



--------------------------------------------------------------------------------



 



     (l) Communication of Contents of Agreement. During the Executive’s
employment and for a period of (i) two (2) years following an Involuntary
Termination or (ii) one (1) year following the Termination Date for any other
reason, if the Executive has received or is receiving benefits under this
Agreement, the Executive will communicate the contents of this Section 6 of this
Agreement to any person, firm, association, partnership, corporation or other
entity which the Executive intends to be employed by, associated with, or
represent and which is engaged in a business that is competitive to the business
of the Company.
     (m) Relief. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in
Sections 6(b), 6(c), 6(i), 6(j), 6(k) and 6(l), inclusive, of this Agreement,
without the necessity of proof of actual damage.
     (n) Reasonableness. The Executive acknowledges that the Executive’s
obligations under this Section 6 are reasonable in the context of the nature of
the Company’s business and the competitive injuries likely to be sustained by
the Company if the Executive was to violate such obligations. The Executive
further acknowledges that this Agreement is made in consideration of, and is
adequately supported by the agreement of the Company to perform its obligations
under this Agreement and by other consideration, which the Executive
acknowledges constitutes good, valuable and sufficient consideration.
     7. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Affiliate of the
Company. Any termination of employment of the Executive or the removal of the
Executive from the office or position in the Company or any Affiliate of the
Company that occurs following the commencement of any discussion with a third
person that ultimately results in a Change in Control, shall be deemed to be a
termination or removal of the Executive after a Change in Control for purposes
of this Agreement.
     8. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
     9. Successors and Binding Agreement.
     (a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase,

17



--------------------------------------------------------------------------------



 



merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement), but will
not otherwise be assignable, transferable or delegable by the Company.
     (b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
     (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 9(a) and 9(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 9(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.
     10. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.
     11. Compliance with Section 409A of the Code. To the extent applicable, it
is intended that this Agreement comply with the provisions of Section 409A of
the Code. This Agreement shall be administered in a manner consistent with this
intent. References to Section 409A shall include any proposed, temporary or
final regulation, or any other formal guidance, promulgated with respect to such
section by the U.S. Department of Treasury or the Internal Revenue Service.
     12. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such State.
     13. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

18



--------------------------------------------------------------------------------



 



     14. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. References to Sections are to Sections of this Agreement.
     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.
     16. Prior Agreement. This Agreement supersedes, as of the date first above
written, the Agreement, dated as of                      ___, 200___(the “Prior
Agreement”), between the Company and the Executive. Executive agrees that he or
she has no further rights under the Prior Agreement.
     17. Termination of Agreement. If (i) a Change in Control occurs during the
Special Severance Term and the Executive’s employment terminates during the
Change in Control Severance Period, this Agreement shall terminate at the
expiration of the Change in Control Continuation Period (as defined in Annex A
attached hereto); (ii) an Involuntary Termination occurs at any time other than
during the Change in Control Severance Period, this Agreement shall terminate at
the expiration of the Involuntary Termination Continuation Period (as defined in
Annex B attached hereto); and (iii) subject to the last sentence of Section 7,
the Executive ceases to be an employee of the Company and any Affiliate of the
Company at any time other than during the Change in Control Severance Period,
for any reason other than an Involuntary Termination, thereupon without further
action this Agreement will immediately terminate and be of no further effect.
For purposes of this Section 17, the Executive shall not be deemed to have
ceased to be an employee of the Company and any Affiliate of the Company by
reason of the transfer of Executive’s employment between the Company and any
Affiliate of the Company, or among any Affiliates of the Company. Unless
otherwise terminated in accordance with the foregoing, this Agreement shall
continue in effect.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

                  BRUSH ENGINEERED MATERIALS INC.    
 
           
 
  By:        
 
  Name: 
 
   
 
  Title:        
 
                          [Executive]    

20



--------------------------------------------------------------------------------



 



Annex A
CHANGE IN CONTROL
SEVERANCE COMPENSATION
          (1) A lump sum payment in an amount equal to three times the sum of
(A) Base Pay (at the highest rate in effect for any period prior to the
Termination Date), plus (B) Incentive Pay (in an amount equal to not less than
the higher of (1) the highest aggregate Incentive Pay earned in any fiscal year
ending after the Change in Control or in any of the three fiscal years
immediately preceding the year in which the Change in Control occurred or
(2) the plan target for the year in which the Change in Control occurred).
          (2) A lump sum payment in an amount equal to the present value of the
bonuses the Executive would have received under any LTIP for performance periods
in effect at the time of the termination of the Executive’s employment had he
continued to be employed through the period covered by any such plan, assuming
payout under such plans at the plan target rate. In determining present value
for this purpose, there shall be applied a discount factor equal to the coupon
rate on general full-faith-and-credit obligations of the U.S. Treasury having a
maturity of five years and issued on the date of the termination of the
Executive’s employment.
          (3) (a) For a period of 36 months following the Termination Date (the
“Change in Control Continuation Period”), the Company will arrange to provide
the Executive with Employee Benefits that are welfare benefits including,
without limitation, retiree medical and life insurance (but not perquisites,
stock option, performance share, performance unit, stock purchase, stock
appreciation or similar compensatory benefits or benefits covered by Paragraph
(4) below) substantially similar (except with respect to the cost of health care
benefits) to those that the Executive was receiving or entitled to receive
immediately prior to the Termination Date (or, if greater, immediately prior to
the reduction, termination, or denial described in Section 2(b)(ii)). If and to
the extent that any benefit described in this Paragraph 3 is not or cannot be
paid or provided under any policy, plan, program or arrangement of the Company
or any Affiliate of the Company, as the case may be, then the Company will
itself pay or provide for the payment to the Executive, his dependents and
beneficiaries, of such Employee Benefits along with, in the case of any benefit
described in this Paragraph 3 which is subject to tax because it is not or
cannot be paid or provided under any such policy, plan, program or arrangement
of the Company or any Affiliate of the Company, an additional amount such that
after payment by the Executive, or his dependents or beneficiaries, as the case
may be, of all taxes so imposed, the recipient retains an amount equal to such
taxes. Without otherwise limiting the purposes or effect of Section 5, Employee
Benefits otherwise receivable by the Executive pursuant to this Paragraph 3 will
be reduced to the extent comparable welfare benefits are actually received by
the Executive from another employer during the Change in Control Continuation
Period following the Executive’s Termination Date, and any such benefits
actually received by the Executive shall be reported by the Executive to the
Company.

A-1



--------------------------------------------------------------------------------



 



               (b) The Executive will pay the full cost for health care
continuation coverage (including medical, dental and vision coverage) described
in Paragraph 3(a) on an after-tax basis. On the Payment Date and on January 2 of
the following two years, the Company will make a payment (the “Health Plans
Premium Reimbursement”) to the Executive equal to the difference between (i) the
amount the Executive will be required to pay during the calendar year of payment
for such health care continuation coverage, and (ii) the amount the Executive
would have been required to pay if the Executive were only required to pay the
amount a similarly situation active employee would pay for such coverage,
provided that the Company will not provide any payment pursuant to this
Paragraph 3(b) after the date on which the Executive becomes employed (other
than on a part-time or temporary basis) by any other person or entity that makes
health care coverage available to the Executive and his eligible dependents. The
Company shall reimburse the amount of any federal, state and local taxes imposed
on the Executive as a result of the Health Plans Premium Reimbursement or the
receipt of benefits under the health care continuation coverage, such
reimbursement to be made subject to Section 4(e) and no later than December 31
of the year following the year in which the Executive remits the applicable
taxes.
               (c) Notwithstanding the foregoing, or any other provision of the
Agreement, for purposes of determining the period of continuation coverage to
which the Executive or any of his dependents is entitled pursuant to
Section 4980B of the Code (or any successor provision thereto) under the
Company’s medical, dental and other group health plans, or successor plans, the
Executive’s “qualifying event” shall be the termination of the Change in Control
Continuation Period. Further, for purposes of the immediately preceding sentence
and for any other purpose including, without limitation, the calculation of
service or age to determine Executive’s eligibility for benefits under any
retiree medical benefits or life insurance plan or policy, the Executive shall
be considered to have remained actively employed on a full-time basis through
the termination of the Change in Control Continuation Period.
          (4) In addition to the retirement income and other benefits to which
Executive is entitled under the Company’s Retirement Plans with respect to
Executive’s employment through the Termination Date, a lump sum payment in an
amount equal to the present value of the excess of (x) the retirement income and
other benefits that would be payable to the Executive under the Retirement Plans
if Executive had continued to be employed as an active participant in the
Company’s Retirement Plans through the Change in Control Continuation Period
given the Executive’s Base Pay and Incentive Pay (as determined in Paragraph 1)
(without regard to any amendment to the Retirement Plans made subsequent to a
Change in Control which reduces the retirement income or other benefits
thereunder), over (y) the retirement income and other benefits that the
Executive is entitled to receive (either immediately or on a deferred basis)
under the Retirement Plans. For purposes of this Paragraph 4, present value
shall be determined by applying a discount factor equal to the annual rate of
interest on 30-year U.S. Treasury securities issued on the date of the
termination of the Executive’s employment (or, if no such securities are issued
on such date, on the most recent date preceding the date of the termination of
the Executive’s employment on which such securities are issued), and by using
the 1983 Group Annuity Mortality Table (50% male/50% female).

A-2



--------------------------------------------------------------------------------



 



          (5) Notwithstanding any provision to the contrary in any applicable
plan, program or agreement, upon the occurrence of a Change in Control, all
equity incentive awards held by the Executive shall become fully vested and all
stock options held by the Executive shall become fully exercisable.
          (6) If the Executive is receiving or has been granted cash payments
from the Company which have been authorized by the Board to replace the benefit
that would have accrued under the Company’s former Supplemental Retirement
Benefit Plan (whether or not designated as a “special award”), a lump sum
payment equal to three times the aggregate award authorized by the Board for the
year in which the Termination Date occurs.
          (7) If the Executive is entitled to receive or has received, during
the year in which the Termination Date occurs, a credit of nonelective deferred
compensation under the Company’s Executive Deferred Compensation Plan II, a lump
sum payment in an amount equal to three times the aggregate amount of
nonelective deferred compensation designated by the Organization and
Compensation Committee of the Board for the year in which the Termination Date
occurs.
          (8) A lump sum payment equal to the cash value of the club dues and
financial counseling benefits that the Executive would have been entitled to
receive during the Change in Control Continuation Period based on the annual
value of such club dues and financial counseling benefits immediately before the
Termination Date or, if greater, immediately before the Change in Control;
provided that the Executive must have been receiving such benefits immediately
prior to either the Termination Date or the date of the Change in Control.
          (9) Reasonable fees for outplacement services, by a firm selected by
the Executive, at the expense of the Company in an amount not in excess of
$20,000; provided that Executive incurs such outplacement services no later than
December 31 of the second year following the year in which Executive’s
Termination Date occurs, and provided further that the payment of fees for
outplacement services will not be made any later than the last day of the third
year following the year in which Executive’s Date of Termination occurs.

A-3



--------------------------------------------------------------------------------



 



Annex B
INVOLUNTARY TERMINATION
SEVERANCE COMPENSATION
          (1) A lump sum payment in an amount equal to two times the sum of
(A) Base Pay (at the highest rate in effect for any period prior to the
Termination Date), plus (B) Incentive Pay (in an amount equal to not less than
the highest aggregate Incentive Pay earned in the fiscal year in which the
Termination Date occurred or in any of the three fiscal years immediately
preceding the year in which the Termination Date occurred).
          (2) An amount equal to the bonuses the Executive would have received
under any LTIP for performance periods in effect at the time of the termination
of the Executive’s employment had he continued to be employed through the period
covered by any such plan. Notwithstanding the foregoing, the Executive shall
receive a lump sum payment in an amount equal to the present value of 50% of
such LTIP bonus amount, assuming payout under such plans at the plan target
rate, on the Payment Date. If, at the end of the applicable performance period,
the Executive would be entitled to receive an amount in excess of 50% of the
LTIP bonus amount, such excess amount shall be paid to the Executive in a lump
sum in the calendar year immediately following the end of the applicable
performance period. In determining present value for this purpose, there shall
be applied a discount factor equal to the coupon rate on general
full-faith-and-credit obligations of the U.S. Treasury having a maturity of five
years and issued on the date of the termination of the Executive’s employment.
          (3) (a) For a period of 24 months following the Termination Date (the
“Involuntary Termination Continuation Period”), the Company will arrange to
provide the Executive with Employee Benefits that are welfare benefits
including, without limitation, retiree medical and life insurance (but not
perquisites, stock option, performance share, performance unit, stock purchase,
stock appreciation or similar compensatory benefits or benefits covered by
Paragraph (4) below) substantially similar (except with respect to the cost of
health care benefits) to those that the Executive was receiving or entitled to
receive immediately prior to the Termination Date. If and to the extent that any
benefit described in this Paragraph 3 is not or cannot be paid or provided under
any policy, plan, program or arrangement of the Company or any Affiliate of the
Company, as the case may be, then the Company will itself pay or provide for the
payment to the Executive, his dependents and beneficiaries, of such Employee
Benefits along with, in the case of any benefit described in this Paragraph 3
which is subject to tax because it is not or cannot be paid or provided under
any such policy, plan, program or arrangement of the Company or any Affiliate of
the Company, an additional amount such that after payment by the Executive, or
his dependents or beneficiaries, as the case may be, of all taxes so imposed,
the recipient retains an amount equal to such taxes. Without otherwise limiting
the purposes or effect of Section 5, Employee Benefits otherwise receivable by
the Executive pursuant to this Paragraph 3 will be reduced to the extent
comparable welfare benefits are actually received by the Executive from another
employer during the Involuntary

B-1



--------------------------------------------------------------------------------



 



Termination Continuation Period following the Executive’s Termination Date, and
any such benefits actually received by the Executive shall be reported by the
Executive to the Company.
               (b) The Executive will pay the full cost for health care
continuation coverage (including medical, dental and vision coverage) described
in Paragraph 3(a) on an after-tax basis. On the Payment Date and on January 2 of
the following year, the Company will make a Health Plans Premium Reimbursement
to the Executive equal to the difference between (i) the amount the Executive
will be required to pay during the calendar year of payment for such health care
continuation coverage, and (ii) the amount the Executive would have been
required to pay if the Executive were only required to pay the amount a
similarly situation active employee would pay for such coverage, provided that
the Company will not provide any payment pursuant to this Paragraph 3(b) after
the date on which the Executive becomes employed (other than on a part-time or
temporary basis) by any other person or entity that makes health care coverage
available to the Executive and his eligible dependents. The Company shall
reimburse the amount of any federal, state and local taxes imposed on the
Executive as a result of the Health Plans Premium Reimbursement or the receipt
of benefits under the health care continuation coverage, such reimbursement to
be made subject to Section 4(e) and no later than December 31 of the year
following the year in which the Executive remits the applicable taxes. Each cash
payment made by the Company pursuant to this Paragraph 3(b) shall be considered
a separate payment and not one of a series of payments for purposes of
Section 409A.
               (c) Notwithstanding the foregoing, or any other provision of the
Agreement, for purposes of determining the period of continuation coverage to
which the Executive or any of his dependents is entitled pursuant to
Section 4980B of the Code (or any successor provision thereto) under the
Company’s medical, dental and other group health plans, or successor plans, the
Executive’s “qualifying event” shall be the termination of the Involuntary
Termination Continuation Period. Further, for purposes of the immediately
preceding sentence and for any other purpose including, without limitation, the
calculation of service or age to determine Executive’s eligibility for benefits
under any retiree medical benefits or life insurance plan or policy, the
Executive shall be considered to have remained actively employed on a full-time
basis through the termination of the Involuntary Termination Continuation
Period.
          (4) In addition to the retirement income and other benefits to which
Executive is entitled under the Company’s Retirement Plans with respect to
Executive’s employment through the Termination Date, a lump sum payment in an
amount equal to the present value of the excess of (x) the retirement income and
other benefits that would be payable to the Executive under the Retirement Plans
if Executive had continued to be employed as an active participant in the
Company’s Retirement Plans through the Involuntary Termination Continuation
Period given the Executive’s Base Pay and Incentive Pay (as determined in
Paragraph 1) (without regard to any amendment to the Retirement Plans made
subsequent to the Involuntary Termination which reduces the retirement income or
other benefits thereunder), over (y) the retirement income and other benefits
that the Executive is entitled to receive (either immediately or on a deferred
basis) under the Retirement Plans. For purposes of this Paragraph 4, present
value shall be determined by applying a discount factor equal to the annual rate
of interest on 30-year U.S. Treasury securities issued on the date of the
termination of the Executive’s employment (or, if no such securities are issued
on such date, on the most recent date preceding the date of the termination

B-2



--------------------------------------------------------------------------------



 



of the Executive’s employment on which such securities are issued), and by using
the 1983 Group Annuity Mortality Table (50% male/50% female).
          (5) Notwithstanding any provision to the contrary in any applicable
plan, program or agreement, upon the occurrence of an Involuntary Termination,
all equity incentive awards held by the Executive shall become fully vested and
all stock options held by the Executive shall become fully exercisable.
          (6) If the Executive is receiving or has been granted cash payments
from the Company which have been authorized by the Board to replace the benefit
that would have accrued under the Company’s former Supplemental Retirement
Benefit Plan (whether or not designated as a “special award”), a lump sum
payment equal to two times the aggregate award authorized by the Board for the
year in which the Termination Date occurs.
          (7) If the Executive is entitled to receive or has received, during
the year in which the Termination Date occurs, a credit of nonelective deferred
compensation under the Company’s Executive Deferred Compensation Plan II, a lump
sum payment in an amount equal to two times the aggregate amount of nonelective
deferred compensation designated by the Organization and Compensation Committee
of the Board for the year in which the Termination Date occurs.
          (8) Reasonable fees for outplacement services, by a firm selected by
the Executive, at the expense of the Company in an amount not in excess of
$20,000; provided that Executive incurs such outplacement services no later than
December 31 of the second year following the year in which Executive’s
Termination Date occurs, and provided further that the payment of fees for
outplacement services will not be made any later than the last day of the third
year following the year in which Executive’s Date of Termination occurs.

B-3



--------------------------------------------------------------------------------



 



Annex C
EXCISE TAX GROSS-UP PROCEDURAL PROVISIONS
     (1) Subject to the provisions of Paragraph 5, all determinations required
to be made under Section 2(f)(i) and Annex C, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, will be made by a nationally recognized
accounting firm or benefits consulting firm (the “National Firm”) selected by
the Executive in the Executive’s sole discretion. The Executive will direct the
National Firm to submit its determination and detailed supporting calculations
to both the Company and the Executive within 30 calendar days after the
Termination Date, if applicable, and any such other time or times as may be
requested by the Company or the Executive. If the National Firm determines that
any Excise Tax is payable by the Executive, the Company will pay the required
Gross-Up Payment to the Executive as provided in Paragraph 7. If the National
Firm determines that no Excise Tax is payable by the Executive with respect to
any material benefit or amount (or portion thereof), it will, at the same time
as it makes such determination, furnish the Company and the Executive with an
opinion that the Executive has substantial authority not to report any Excise
Tax on the Executive’s federal, state or local income or other tax return with
respect to such benefit or amount. As a result of the uncertainty in the
application of Section 4999 of the Code and the possibility of similar
uncertainty regarding applicable state or local tax law at the time of any
determination by the National Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts or fails to pursue its remedies pursuant
to Paragraph 5 and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive will direct the National Firm to determine the amount
of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible. Any such Underpayment will be promptly paid by the Company
to, or for the benefit of, the Executive after receipt of such determination and
calculations as provided in Paragraph 7.
     (2) The Company and the Executive will each provide the National Firm
access to and copies of any books, records and documents in the possession of
the Company or the Executive, as the case may be, reasonably requested by the
National Firm, and otherwise cooperate with the National Firm in connection with
the preparation and issuance of the determinations and calculations contemplated
by Paragraph 1. Any determination by the National Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and the Executive.
     (3) The federal, state and local income or other tax returns filed by the
Executive will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by the
Executive. The Executive will report and make proper payment of the amount of
any Excise Tax, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of the Executive’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably

C-1



--------------------------------------------------------------------------------



 



requested by the Company, evidencing such payment. If prior to the filing of the
Executive’s federal income tax return, or corresponding state or local tax
return, if relevant, the National Firm determines that the amount of the
Gross-Up Payment should be reduced, the Executive will within 5 business days
pay to the Company the amount of such reduction.
     (4) The fees and expenses of the National Firm for its services in
connection with the determinations and calculations contemplated by Paragraph 1
will be borne by the Company. If such fees and expenses are initially paid by
the Executive, the Company will reimburse the Executive the full amount of such
fees and expenses after receipt from the Executive of a statement therefor and
reasonable evidence of Executive’s payment thereof as provided in Paragraph 7.
     (5) The Executive will notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification will be given as promptly as practicable but no later than
10 business days after the Executive actually receives notice of such claim and
the Executive will further apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid (in each case, to the
extent known by the Executive). The Executive will not pay such claim prior to
the expiration of the 30-calendar-day period following the date on which
Executive gives such notice to the Company or, if earlier, the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive will:
     (A) provide the Company with any written records or documents in the
Executive’s possession relating to such claim reasonably requested by the
Company;
     (B) take such action in connection with contesting such claim as the
Company reasonably requests in writing from time to time, including without
limitation accepting legal representation with respect to such claim by an
attorney competent in respect of the subject matter and reasonably selected by
the Company;
     (C) cooperate with the Company in good faith in order effectively to
contest such claim; and
     (D) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income or other tax, including interest
and penalties with respect thereto, imposed as a result of such representation
and payment of costs and expenses. Without limiting the foregoing provisions of
this Paragraph 5, the Company will control all proceedings taken in connection
with the contest of any claim contemplated by this Paragraph 5 and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at

C-2



--------------------------------------------------------------------------------



 



Executive’s own cost and expense) and may, at its option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company determines;
provided, however, that if the Company directs the Executive to pay the tax
claimed and sue for a refund, the Company will, as permitted by applicable law,
advance the amount of such payment to the Executive on an interest-free basis
and will indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or income or other tax, including interest or penalties with
respect thereto, imposed with respect to such advance; and provided further,
however, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which the contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of any such contested claim will be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and the Executive will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
     (6) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Paragraph 5, the Executive receives any refund with respect
to such claim, the Executive will (subject to the Company’s complying with the
requirements of Paragraph 5) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Paragraph 5, a determination is made that
the Executive is not entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of any such advance will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid by the Company to the
Executive pursuant to Section 2(f)(i) and this Annex C.
     (7) Notwithstanding any other provision of this Annex C to the contrary,
but subject to Section 4(e), all taxes and expenses described in Section 2(f)(i)
and this Annex C shall be paid or reimbursed within 5 business days after the
Executive submits evidence of incurrence of such taxes and/or expenses, provided
that in all events such reimbursement shall be made on or before the last day of
the year following (a) the year in which the applicable taxes are remitted or
expenses are incurred or, (b) in the case of reimbursement of expenses incurred
due to a tax audit or litigation in which there is no remittance of taxes, the
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation, in accordance with Treasury
Regulation §1.409A-3(i)(1)(v). The Executive shall be required to submit all
requests for reimbursements no later than 30 days prior to the last day for
reimbursement described in the prior sentence. Each provision of reimbursements
pursuant to this Annex C shall be considered a separate payment and not one of a
series of payments for purposes of Section 409A. Any expense reimbursed by the
Company in one taxable year in no event will affect the amount of expenses
required to be reimbursed by the Company in any other taxable year.

C-3